The opinion of the court was delivered by
Kalisch, J.
The appeal in this case presents two legal questions for decision. First, whether a garage keeper, who furnishes supplies for an automobile which was never in his possession, acquires a lien on the vehicle, under the act entitled, “An act for the better protection of garage keepers and automobile repairmen.” Pamph. L. 1915, p. 556. Second, can such garage keeper enforce his lien against the automobile where it appears that it had been sold to an innocent purchaser for value, who had no notice of the garage keeper’s claim?
The first question appears to be fully answered by the provision of section one, of the act above referred to,'which, in express terms, gives a lien to a garage keeper, irrespective of the fact whether or not, at the time he furnished the supplies, he was in possession of the machine. The second query was dealt with by our Court of Errors and Appeals, in Crucible *119Steel Co. of America v. Polack Tyre and Rubber Co., post p. 221, where it was held that such a lien could be enforced, against a bona fide purchaser for value, who had no notice of the claim.
The facts, out of which the legal situation, above mentioned, arises, and which constitute the basis of this appeal, are, as follows: The plaintiff in good faith, for a valuable consideration, and without notice of defendant’s claim to a lien bought an automobile of one Waldron, who it appears Lad previously purchased it of La Rue; that the latter while owner obtained from defendant certain supplies for his car, amounting in value to $67.95; that the defendant never had possession of the vehicle until it was seized by one of its agents. The plaintiff refused to pay the lien claim and demanded the return of his car, which was refused, whereupon he caused the same to be replevied.
On the trial it was conceded, by counsel of plaintiff, that the defendant had furnished supplies for the car, but they insisted, firstljg that the statute under which the defendant proceeded to enforce its lien is unconstitutional; and secondly, that if the defendant had acquired a lien it was cut off by the sale, first to Waldron, and subsequently to plaintiff, a bona fide purchaser, and without notice.
On the other hand, in behalf of the defendant, a motion was made for a finding that it yvas entitled to possession under the Garage Keepers’ Lien act, which motion was denied. The trial judge gave judgment awarding the possession of the car to plaintiff, and for $125 damages, and costs for its wrongful detention.
Since the decision in Crucible Steel Company of America v. Polack Tyre and Rubber Co., supra, the constitutionality of the ac-t is no longer a debatable question, and that case is controlling here. At page 228 of the report, the court in the case cited, said: “The fact that a third party, ignorant of the lien upon the properly, might in good faith and for a valuable consideration acquire interest therein, while such property yvas out of the possession of the lienor and in the possession of the owner or his representative, cannot, as has already *120been observed, affect the validity of the statute, as this was a matter falling purely within the exercise of the wisdom and judgment of the legislature when the law was enacted.”
The judgment of the District Court' is reversed, and judgment ordered to be entered in this court, awarding possession of the automobile to the defendant, with costs of the trial in the court below.